      Case: 1:18-cv-00347 Document #: 102 Filed: 11/19/18 Page 1 of 2 PageID #:839



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 JEFFREY BLACKBURN, JR., SAM ALLEN, TONY                      Civ. Action No. 1:18-cv-00347
 MANLEY, and ROBERT MCCONNAUGHAY,
 individually and on behalf of other similarly situated       Hon. Judge Jorge L. Alonso
 employees,
                                                              Magistrate Judge Jeffrey Cole
                  Plaintiffs,
                                                              Collective Action Pursuant to
 v.                                                           29 U.S.C. § 216(b)

 ALLIED POWER SERVICES, LLC and ALLIED
 POWER RESOURCES, LLC

                  Defendants.


                          PLAINTIFF’S MOTION TO STRIKE ECF. 100

         With this motion, Plaintiffs asks the Court to strike Plaintiffs’ Notice of Filing Notices of

Consent. See ECF 100. Plaintiff inadvertently filed these consents in this matter.

         For these reasons, Plaintiffs respectfully requests that the Court strike ECF 100.


Dated: November 19, 2018                                Respectfully Submitted,

                                                By:     /s/Lindsay R. Itkin
                                                        One of Plaintiff ’s Attorneys


Michael A. Josephson
Lindsay R. Itkin
JOSEPHSON DUNLAP, LLP
11 Greenway Plaza, Suite 3050
Houston, Texas 77046
(713) 352-1100

Richard (Rex) J. Burch
BRUCKNER BURCH, P.L.L.C.
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
(713) 877-8788

Douglas M. Werman
    Case: 1:18-cv-00347 Document #: 102 Filed: 11/19/18 Page 2 of 2 PageID #:840



Maureen A. Salas
WERMAN SALAS P.C.
77 West Washington, Suite 1402
Chicago, Illinois 60602
(312) 419-1008

Attorneys for Plaintiff and Others Similarly Situated


                                  CERTIFICATE OF SERVICE
        I served this document by ECF electronic filing on all known parties in accordance with the
Federal Rules of Civil Procedure.

                                                     /s/ Lindsay R. Itkin
                                                     Lindsay R. Itkin




                              CERTIFICATE OF CONFERENCE
        On November 19, 2018, I conferred with counsel for Defendants, regarding the relief sought
herein via email. Defendants’ are unopposed to the relief sought herein.

                                                     /s/ Lindsay R. Itkin
                                                     Lindsay R. Itkin




                                              ~2~
